
	

113 HR 5713 IH: Great Lakes Maritime Heritage Assessment Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5713
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Ms. Kaptur (for herself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Under Secretary of Commerce for Oceans and Atmosphere to conduct an assessment of
			 cultural and historic resources in the waters of the Great Lakes, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Great Lakes Maritime Heritage Assessment Act of 2014.
		2.Assessment of cultural and historic resources in waters of Great Lakes
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the Under Secretary of Commerce
			 for Oceans and Atmosphere shall—
				(1)conduct an assessment of cultural and historic resources in the waters of the Great Lakes; and
				(2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report on the findings
			 of the Under Secretary with respect to such assessment.
				(b)ElementsThe report required by subsection (a)(2) shall include the following:
				(1)Identification of underwater geographic areas in the Great Lakes that possess historical and
			 archaeological resources of sufficient value and density to make them
			 nationally significant.
				(2)A description of the historical and archaeological resources in such geographic areas.
				(3)An evaluation of community interest in preserving and interpreting such resources.
				(4)A recommendation regarding whether such geographic areas should be designated as national marine
			 sanctuaries to protect resources of historical and archeological
			 significance.
				(5)Recommendations regarding whether the designation of a network of underwater Great Lakes areas that
			 protect resources of historical and archeological significance, including
			 the existing successful Thunder Bay National Marine Sanctuary, could bring
			 significant educational opportunities, economic development, jobs, and
			 tourism to the Great Lakes region.
				(c)CollaborationIn carrying out this section, the Under Secretary shall collaborate with local communities.
			
